Case: 14-10994   Date Filed: 10/23/2014   Page: 1 of 8


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10994
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:12-cr-00055-TWT-GGB-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

QUENTIN ACE WILLIAMS,
a.k.a. Gizmo,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (October 23, 2014)

Before TJOFLAT, JORDAN and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 14-10994     Date Filed: 10/23/2014    Page: 2 of 8


      Quentin Williams appeals his total 360-month sentence, imposed after

pleading guilty to conspiracy to interfere with commerce by threat or violence, in

violation of 18 U.S.C. § 1951(a), and possession of a firearm in furtherance of a

crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(iii). On appeal,

Williams argues that the district court clearly erred by failing to enforce the

parties’ purported agreement to use the guideline calculations from the first

presentence investigation report (PSI) at sentencing, rather than the higher

calculations in the subsequently revised PSI. He maintains that he relied to his

detriment on the government’s “promise” to use the lower guideline calculations in

entering his guilty plea. After a thorough review, we affirm, but we grant a limited

remand for the purpose of correcting clerical errors in the judgment form.

                                          I.

      In June 2013, Williams pleaded guilty, pursuant to a written plea agreement,

to conspiring to interfere with commerce by threat or violence (Count 1), and one

count of possession of a firearm in furtherance of a crime of violence (Count 15).

The plea agreement called for a total sentence of 360 months, consisting of 240

months on Count 1 and a mandatory 120-month consecutive sentence on Count 15.

The district court deferred final acceptance of Williams’s guilty plea until after the

preparation of the PSI. Williams then filed a pro se motion, seeking to replace his

defense counsel and to withdraw his guilty plea.


                                           2
              Case: 14-10994     Date Filed: 10/23/2014    Page: 3 of 8


      The first PSI yielded a combined adjusted offense level of 34 and a criminal

history category of III. After the application of a 3-level reduction for acceptance

of responsibility, pursuant to U.S.S.G. § 3E1.1, Williams’s offense level became

31. Based on the mandatory 10-year consecutive sentence for Count 15, his total

guideline range was 255 to 288 months’ imprisonment. Neither party filed

objections to the PSI because of the terms of the plea agreement. After the

issuance of the first PSI, the district court denied Williams’ motion to replace

counsel, but granted his request to withdraw his guilty plea.

      At the second change-of-plea hearing in November 2013, Williams again

entered a guilty plea to Counts 1 and 15. The government agreed to dismiss the

remaining counts, but stressed that “there is no plea agreement” and “[n]one of the

previous recommendations or stipulations contained in the previous plea agreement

are binding. Both parties are free to argue what sentence they believe is

reasonable. Neither side is bound by the guideline calculations contained in the

[PSI].” Williams acknowledged that he was unaware of any agreement or bargain

other than that already described in open court. He also stated that there were no

other promises made, that he had not been threatened or coerced into pleading

guilty, and that he was satisfied with his counsel. The district court found that

Williams’s plea was given freely and voluntarily and accepted the plea.




                                          3
               Case: 14-10994     Date Filed: 10/23/2014    Page: 4 of 8


      Two days after Williams’s second guilty plea, the government filed

objections to the first PSI, arguing, in pertinent part, that Williams’s offense level

should include calculations from each of the eight robberies associated with the

conspiracy, pursuant to U.S.S.G. § 3D1.4, and the withdrawal of the third-level for

acceptance of responsibility. A second PSI was prepared, in which the probation

officer highlighted the lack of a written plea agreement and calculated Williams’s

total guideline range to be 330 to 382 months.

      At sentencing, Williams objected to the use of the second PSI and requested

that the court rely on the calculations in the first PSI. He introduced e-mails

concerning purported plea negotiations between his counsel and the government.

In an e-mail, Williams had informed the government that he would not agree to a

sentence of more than 25 years. In response, the government explained:

      [Williams] can plead straight to the same counts that he did at the
      original plea, except there won’t be a negotiated plea agreement. No
      one here will authorize another plea agreement after he backed out of
      the last negotiated plea agreement.

      Presumably we could proceed with the same [PSI] that was previously
      prepared, but because there is no negotiated plea agreement the
      government makes no promise about a sentence recommendation.

The court overruled Williams’s objection to the use of the second PSI, stating that

Williams:

      re-entered a guilty plea with no agreement, no deal with the
      Government as to what his sentence would be. Everything started
      over. And that included the preparation of the [PSI], the right of both
                                           4
              Case: 14-10994      Date Filed: 10/23/2014   Page: 5 of 8


      sides to make objections to the [PSI], my authority to enter whatever
      sentence I wanted to, including the maximum sentence of 20 years on
      Count 1 and the maximum sentence of life on Count 15. That’s the
      situation Mr. Williams was in when he entered his plea. That’s the
      situation he is in today. So there’s been no detrimental reliance by
      him on anything.

The court ultimately sentenced Williams to a total 360-month term of

imprisonment, consisting of 240 months on Count 1 and a consecutive 120-month

sentence on Count 15. This is Williams’s appeal.

                                          II.

      “[I]t is a cardinal rule of appellate review that a party may not challenge as

error a ruling or other trial proceeding invited by that party. The doctrine of

invited error is implicated when a party induces or invites the district court into

making an error. Where invited error exists, it precludes a court from invoking the

plain error rule and reversing.” United States v. Love, 449 F.3d 1154, 1157 (11th

Cir. 2006) (citations omitted).

      Here, the invited-error doctrine precludes us from reviewing Williams’s

claim that the district erred by concluding that no agreement existed between the

parties concerning the use of the first PSI to calculate his sentence. When asked by

the district court at his second change-of-plea hearing whether the government had

made any promises—beyond agreeing to dismiss the remaining counts of the

indictment—to induce his guilty plea, both Williams and his counsel responded no.

Moreover, Williams affirmatively represented in his written objections to the
                                           5
               Case: 14-10994      Date Filed: 10/23/2014     Page: 6 of 8


second PSI that no plea agreement existed between the parties. As such,

Williams’s actions invited the district court to conclude that there was no plea

agreement between the parties.

       Even if Williams had not invited the alleged error, his appeal would still fail.

When a defendant fails to assert a Fed. R. Civ. P. (Rule) 11 violation in the district

court, we review for plain error. United States v. Monroe, 343 F.3d 1346, 1349

(11th Cir. 2003). At sentencing, Williams objected to the use of the second PSI,

arguing that he had detrimentally relied on the government’s “promise” that his

first PSI would be used at sentencing. But he never asserted that the government

breached the terms of a purported agreement to induce his guilty plea. See United

States v. Straub, 508 F.3d 1003, 1011 (11th Cir. 2007) (noting that the language of

the objection must be so clear and simple that the trial court may not

misunderstand it). As such, our review is limited to plain error.

       To establish plain error, Williams must show that there was error, that the

error was plain, and that it affected his substantial rights, i.e., the error affected the

outcome of the district court proceeding. Id. at 1008. Once the appellant proves

these three elements, this court may correct the error only if it “seriously affected

the fairness, integrity, or public reputation of the judicial proceeding.” Id. In this

case, the record illustrates that both Williams and the government affirmatively

represented to the district court that there was no plea agreement between the


                                            6
              Case: 14-10994     Date Filed: 10/23/2014    Page: 7 of 8


parties. As such, the issue of whether the government breached any agreement

between the parties was neither “clear” nor “obvious.” See Puckett v. United

States, 556 U.S. 129, 135 (2009) (explaining that in order to qualify as plain error,

“the legal error must be clear or obvious, rather than subject to reasonable

dispute”). Moreover, Williams cannot show that any error affected his substantial

rights because he failed to demonstrate that the use of the calculations in the

second PSI affected his final sentence. At sentencing, the district court explained

that even if it had miscalculated Williams’s guideline range, the court would have

departed upward and imposed a sentence of at least 360 months based on the

number of armed robberies that formed the basis of the offense conduct, as well as

Williams’s extensive criminal history.

       Accordingly, we affirm Williams’s total 360-month sentence. But we grant

a limited remand for the purpose of correcting clerical errors in the judgment form.

Cf. United States v. Campos-Diaz, 472 F.3d 1278, 1280 (11th Cir. 2006) (“[W]e

may raise the issue of a clerical error in the judgment sua sponte and vacate and

remand with instructions that the district court correct the error.”). The judgment

incorrectly notes that Williams was convicted of (1) “[i]nterference with commerce

by threat or violence,” rather than conspiracy to interfere with commerce by threat

or violence in Count 1, and (2) violating “18 U.S.C. § 924(c)(A)(ii),” rather than §




                                          7
              Case: 14-10994    Date Filed: 10/23/2014   Page: 8 of 8


924(c)(1)(A)(iii) in Count 15. We remand for the limited purpose of correcting

these errors in the judgment form.

      AFFIRMED in part, REMANDED in part.




                                        8